DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 05 January 2021, claims 2-22 are presently pending in the application, of which, claims 2, 10 and 19 are presented in independent form. The Examiner acknowledges no claims were amended. Claim 1 was previously cancelled.

Priority
The Examiner acknowledges the instant application is a continuation of U.S. application Ser. No. 15/619,834, which was filed on Jun. 12, 2017, which claims priority to U.S. application Ser. No. 13/729,339, which was filed on Dec. 28, 2012, now U.S. Pat. No. 9,679,083, issued Jun. 13, 2017, and has been accorded the earliest effective file date. 

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 05 October 2020, have been withdrawn, unless otherwise noted in this Office Action.
The Examiner acknowledges the double patenting rejection of claims 2-22 will be held in abeyance until allowable subject matter is identified. For the purposes of prosecution, a copy of the rejection will be made in subsequent office actions.

Applicant's arguments filed 05 January 2021 have been fully considered but they are not persuasive. The Applicant argues:
Dubinko does not teach or suggest each and every feature recited in claim 2. The Examiner disagrees and has incorporated the Applicant’s arguments into the rejection below.
	No other argument was presented by the Applicant and therefore the Examiner maintains the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 10, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,679,083 (known hereinafter as ‘083). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claim can be met by an obvious variation of the claim in ‘083.

Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,380,194 (known hereinafter as ‘194). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claim can be met by an obvious variation of the claim in ‘194.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated over Dubinko, Micah, et al (U.S. 2008/0104521 and known hereinafter as Dubinko).

As per claim 2, Dubinko teaches a system comprising: 
processor circuitry (e.g. Dubinko, see paragraph [0027], which discloses a processor); and  at least one storage device (e.g. Dubinko, see paragraph [0027], which discloses a storage on a personal computer.); including: 
a data set to store a first data item, a second data item, and a third data item (e.g. Dubinko, see paragraph [0026], which discloses information repositories that store a plurality of content. The Examiner notes the plurality of content includes a first data item, a second data item, and a third data item. See further paragraph [0010], which discloses a corpus of content items stored in one or more information repository. The Examiner notes that a first data item, a second data item, and a third data item, are all content items that may be stored as a data set in a corpus as described in Dubinko. See further Figure 1, which discloses information repositories in which content items are to reside in.); and 
machine readable instructions which, when executed, cause the processor circuitry to: 
determine a first event associated with the first data item, a second event associated with the second data item, and a third event associated with the third data item (e.g. Dubinko, see paragraph [0011-0014, 0033-0036], which discloses a culling module that receives content from an information repository and applies one or more culling parameter to filter the content to a more relevant subset. The Examiner notes that the Applicant’s disclosure is silent with respect to a first event, a second event, and a third event, and therefore the Examiner takes the plain meaning of an event as a trigger or parameter which causes the content item to be distinguished. As such, the culling module of Dubinko includes a culling parameter associated with each content item that allows for a subset of data to be provided from the corpus of data items, as illustrated in Figure 2.); 
identify a first time period associated with the first data item, a second time period associated with the second data item, and a third time period associated with the third data item (e.g. Dubinko, see paragraph [0011-0014, 0033-0036], which discloses a culling module that receives content from an information repository and applies one or more culling ; and 
provide at least one sorted list for display, the at least one sorted list including the first data item, the second data item, and the third data item based on a first sort criterion corresponding to event and a second sort criterion corresponding to time period (e.g. Dubinko, see paragraph [0034-0039], which discloses a sorting criteria used to sort and display relevant content based on the culling module, where the first data item, a second data item, a third data item, are data items that reside in the information repository.), the at least one sorted list to include: 
representations of the first data item and the second data item as associated with the first event, the representations of the first data item and the second data item in a sorted order based on the first and second time periods (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise restrict tags that identify specific content, and where the sorter can be configured to sort all content tags by a combination of genre and modification date.); and 
representation of the third data item as associated with the second event, the first and second time periods associated with a different visual property than the first event and the second event (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise . 

As per claim 3, Dubinko teaches the system of claim 2, wherein the processor circuitry is to provide the at least one sorted list for display via a mobile device (e.g. Dubinko, see paragraph [0027], which discloses a mobile device may be used to display information content.). 

As per claim 4, Dubinko teaches the system of claim 2, wherein the different visual property includes at least one of a text size, a text style, a color, a weight, or a font (e.g. Dubinko, see paragraph [0060], which discloses customizable data items may include larger fonts.). 

As per claim 5, Dubinko teaches the system of claim 2, wherein the different visual property includes a different position of display on a graphical user interface (e.g. Dubinko, see paragraph [0027], which discloses a mobile device may be used to display information content.). 

As per claim 6, Dubinko teaches the system of claim 2, wherein the system is a server (e.g. Dubinko, see paragraphs [0025-0027], which discloses a host server.). 

As per claim 7, Dubinko teaches the system of claim 2, wherein at least one of the first event, the second event, or the third event includes a location (e.g. Dubinko, see paragraph [0011-0014, 0033-0036], which discloses a culling module that receives content from an . 

As per claim 8, Dubinko teaches the system of claim 2, wherein at least one of the first time period, the second time period, or the third time period includes at least one of a length of time or a time of day (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise restrict tags that identify specific content, and where the sorter can be configured to sort all content tags by a combination of genre and modification date.). 

As per claim 9, Dubinko teaches the system of claim 2, wherein at least one of the first data item, the second data item, or the third data item is associated with a first person and wherein at least one of the first data item, the second data item, or the third data item is associated with a second person (e.g. Dubinko, see paragraph [0011-0014, 0033-0036], which discloses a culling module that receives content from an information repository and applies one or more culling parameter to filter the content to a more relevant subset.). 

As per claim 10, Dubinko teaches a method comprising: 
determining, by executing an instruction with at least one processor, a first event associated with a first data item, a second event associated with a second data item, and a third event associated with a third data item (e.g. Dubinko, see paragraph [0011-0014, 0033-0036], which discloses a culling module that receives content from an information repository and applies one or more culling parameter to filter the content to a more relevant subset. The Examiner notes that the Applicant’s disclosure is silent with respect to a first event, a second event, and a third event, and therefore the Examiner takes the plain meaning of an event as a trigger or parameter which causes the content item to be distinguished. As such, the culling module of Dubinko includes a culling parameter associated with each content item that allows for a subset of data to be provided from the corpus of data items, as illustrated in Figure 2.); 
identifying, by executing an instruction with the at least one processor, a first time period associated with the first data item, a second time period associated with the second data item, and a third time period associated with the third data item (e.g. Dubinko, see paragraph [0011-0014, 0033-0036], which discloses a culling module that receives content from an information repository and applies one or more culling parameter to filter the content to a more relevant subset, where the culling parameter includes additional information such as geographical location, age, business classification, demographic information, etc, The Examiner notes that the Applicant’s disclosure is silent with respect to a defined first period associated with a first data item, a second time period associated with a second data item, etc., and therefore the Examiner interprets the features in its plain meaning, where a time period is associated with the content item. As such, see further Dubinko, paragraphs [0045-0048], which discloses content items are associated with a time period, where if a time period expires, the associated content item may be removed or if the time period does not expire, then the associated content item with the associated time period may be selected by the user for display.); and
providing, by executing an instruction with the at least one processor, at least one sorted list for display, the at least one sorted list including the first data item, the second data item, and the third data item based on a first sort criterion corresponding to event and a second sort criterion corresponding to time period (e.g. Dubinko, see paragraph [0034-0039], which discloses a sorting criteria used to sort and display relevant content based on the culling module, where the first data item, a second data item, a third data item, are data items that reside in the information repository.), the at least one sorted list to include: 
representations of the first data item and the second data item as associated with the first event, the representations of the first data item and the second data item in a sorted order based on the first and second time periods (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise restrict tags that identify specific content, and where the sorter can be configured to sort all content tags by a combination of genre and modification date.); and 
representation of the third data item as associated with the second event, the first and second time periods associated with a different visual property than the first event and the second event (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise . 

As per claim 11, Dubinko teaches the method of claim 10, wherein providing the at least one sorted list for display includes providing the at least one sorted list for display via a mobile device (e.g. Dubinko, see paragraph [0027], which discloses a mobile device may be used to display information content.). 

As per claim 12, Dubinko teaches the method of claim 10, further including associating the first and second time periods with the different visual property than the first event and the second event (e.g. Dubinko, see paragraph [0011-0014, 0033-0036], which discloses a culling module that receives content from an information repository and applies one or more culling parameter to filter the content to a more relevant subset.), the different visual property including at least one of a text size, a text style, a color, a weight, or a font for display on a graphical user interface (e.g. Dubinko, see paragraph [0060], which discloses customizable data items may include larger fonts.). 

As per claim 13, Dubinko teaches the method of claim 10, further including associating the first and second time periods with the different visual property than the first event and the second event, the different visual property including a different position of display on a graphical user interface (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise restrict tags that identify specific content, and where the sorter can be configured to sort all content tags by a combination of genre and modification date.). 

As per claim 14, Dubinko teaches the method of claim 10, wherein the at least one processor is included in a server, and further including determining the first event associated with the first data item by determining a first location, determining the second event associated with the second data item by determining a second location, and determining the third event associated with the third data item by determining a third location (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise restrict tags that identify specific content, and where the sorter can be configured to sort all content tags by a combination of genre and modification date.). 

As per claim 15, Dubinko teaches at least one non-transitory storage device comprising instructions that, when executed, cause at least one processor to at least:
cause determination of a first event associated with a first data item, a second event associated with a second data item, and a third event associated with a third data item (e.g. Dubinko, see paragraph [0011-0014, 0033-0036], which discloses a culling module that receives content from an information repository and applies one or more culling parameter to filter the content to a more relevant subset. The Examiner notes that the Applicant’s disclosure is silent with respect to a first event, a second event, and a third event, and therefore the Examiner takes the plain meaning of an event as a trigger or parameter which causes the content item to be distinguished. As such, the culling module of Dubinko includes a culling parameter associated with each content item that allows for a subset of data to be provided from the corpus of data items, as illustrated in Figure 2.); 
cause identification of a first time period associated with the first data item, a second time period associated with the second data item, and a third time period associated with the third data item (e.g. Dubinko, see paragraph [0011-0014, 0033-0036], which discloses a culling module that receives content from an information repository and applies one or more culling parameter to filter the content to a more relevant subset, where the culling parameter includes additional information such as geographical location, age, business classification, demographic information, etc, The Examiner notes that the Applicant’s disclosure is silent with respect to a defined first period associated with a first data item, a second time period associated with a second data item, etc., and therefore the Examiner interprets the features in its plain meaning, where a time period is associated with the content item. As such, see further Dubinko, paragraphs [0045-0048], which discloses content items are associated with a time period, where if a time period expires, the associated content item may be removed or if the time period does not expire, then the associated content item with the associated time period may be selected by the user for display.); and 
provide at least one sorted list for display, the at least one sorted list including the first data item, the second data item, and the third data item based on a first sort criterion corresponding to event and a second sort criterion corresponding to time period (e.g. Dubinko, see paragraph [0034-0039], which discloses a sorting criteria used to sort and display relevant content based on the culling module, where the first data item, a second data item, a third data item, are data items that reside in the information repository.), the at least one sorted list to include: 
representations of the first data item and the second data item as associated with the first event, the representations of the first data item and the second data item in a sorted order based on the first and second time periods (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise restrict tags that identify specific content, and where the sorter can be configured to sort all content tags by a combination of genre and modification date.); and 
representation of the third data item as associated with the second event, the first and second time periods associated with a different visual property than the first event and the second event (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise restrict tags that identify specific content, and where the sorter can be configured to sort all content tags by a combination of genre and modification date.). 

As per claim 16, Dubinko teaches the at least one non-transitory storage device of claim 15, wherein the instructions, when executed, cause the at least one processor (e.g. Dubinko, see paragraph [0011-0014, 0033-0036], which discloses a culling module that receives content from an information repository and applies one or more culling parameter to filter the content to a more relevant subset.), the different visual property including at least one of a text size, a text style, a color, a weight, or a font for display on a graphical user interface (e.g. Dubinko, see paragraph [0060], which discloses customizable data items may include larger fonts.).

As per claim 17, Dubinko teaches the at least one non-transitory storage device of claim 15, wherein the instructions, when executed, cause the at least one processor to associating the first and second time periods with the different visual property than the first event and the second event, the different visual property including a different position of display on a graphical user interface (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise restrict tags that identify specific content, and where the sorter can be configured to sort all content tags by a combination of genre and modification date.).

As per claim 18, Dubinko teaches the at least one non-transitory storage device of claim 15, wherein the instructions, when executed, cause the at least one processor to determine the first event associated with the first data item by causing determination of a first location, determine the second event associated with the second data item by causing determination of a second location, and determine the third event associated with the third data item by causing determination of a third location (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can .. 

As per claim 19, Dubinko teaches a phone comprising: 
a screen to display a user interface; 
a communication circuit (e.g. Dubinko, see paragraph [0027], which discloses a communication device); 
at least one processor (e.g. Dubinko, see paragraph [0027], which discloses a processor); and 
at least one storage device including instructions that (e.g. Dubinko, see paragraph [0027], which discloses a storage device.), when executed, cause the at least one processor to at least: 
cause determination of a first event associated with a first data item, a second event associated with a second data item, and a third event associated with a third data item (e.g. Dubinko, see paragraph [0011-0014, 0033-0036], which discloses a culling module that receives content from an information repository and applies one or more culling parameter to filter the content to a more relevant subset. The Examiner notes that the Applicant’s disclosure is silent with respect to a first event, a second event, and a third event, and therefore the Examiner takes the plain meaning of an event as a trigger or parameter which causes the content item to be distinguished. As such, the culling module of Dubinko includes a culling parameter associated with each content item that allows for a subset of data to be provided from the corpus of data items, as illustrated in Figure 2.); 
cause identification of a first time period associated with the first data item, a second time period associated with the second data item, and a third time period associated with the third data item (e.g. Dubinko, see paragraph [0011-0014, 0033-0036], which discloses a culling module that receives content from an information repository and applies one or more culling parameter to filter the content to a more relevant subset, where the culling parameter includes additional information such as geographical location, age, business classification, demographic information, etc, The Examiner notes that the Applicant’s disclosure is silent with respect to a defined first period associated with a first data item, a second time period associated with a second data item, etc., and therefore the Examiner interprets the features in its plain meaning, where a time period is associated with the content item. As such, see further Dubinko, paragraphs [0045-0048], which discloses content items are associated with a time period, where if a time period expires, the associated content item may be removed or if the time period does not expire, then the associated content item with the associated time period may be selected by the user for display.); and 
provide at least one sorted list for display, the at least one sorted list including the first data item, the second data item, and the third data item based on a first sort criterion corresponding to event and a second sort criterion corresponding to time period (e.g. Dubinko, see paragraph [0034-0039], which discloses a sorting criteria used to sort and display relevant content based on the culling module, where the first data item, a second data item, a third data item, are data items that reside in the information repository.), the at least one sorted list to include: 
representations of the first data item and the second data item as associated with the first event, the representations of the first data item and the second data item in a sorted order based on the first and second time periods (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise restrict tags that identify specific content, and where the sorter can be configured to sort all content tags by a combination of genre and modification date.); and 
representation of the third data item as associated with the second event, the first and second time periods associated with a different visual property than the first event and the second event (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise restrict tags that identify specific content, and where the sorter can be configured to sort all content tags by a combination of genre and modification date.). 

As per claim 20, Dubinko teaches the phone of claim 19, wherein the instructions, when executed, cause the at least one processor to associating the first and second time periods with the different visual property than the first event and the second event (e.g. Dubinko, see paragraph [0011-0014, 0033-0036], which discloses a culling module , the different visual property including at least one of a text size, a text style, a color, a weight, or a font for display on a graphical user interface (e.g. Dubinko, see paragraph [0060], which discloses customizable data items may include larger fonts.). 

As per claim 21, Dubinko teaches the phone of claim 19, wherein the instructions, when executed, cause the at least one processor to associate the first and second time period with the different visual property than the first event and the second event, the different visual property including a different position of display on a graphical user interface (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise restrict tags that identify specific content, and where the sorter can be configured to sort all content tags by a combination of genre and modification date.) 

As per claim 22, Dubinko teaches the phone of claim 19, wherein the instructions, when executed, cause the at least one processor to determine the first event associated with the first data item by causing determination of a first location, determine the second event associated with the second data item by causing determination of a second location, and determine the third event associated with the third data item by causing determination of a third location (e.g. Dubinko, see paragraphs [0039-0045], which discloses using one or more culling parameters, the culling module can be configured to filter or otherwise restrict tags that identify specific content, and where the sorter can be configured to sort all content tags by a combination of genre and modification date.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        April 7, 2021